Case 4:19-mj-00155-PJC Document 1 Filed in USDC ND/OK on 07/29/19 Page 1 of 9

 

AO 106 (Rev. 06/09) Application for a Search Warrant RF r F.
o LR
NITED STATES DISTRICT COURT JUL D
for the (Mark C 29 2019
Northern District of Oklahoma ‘S, DIS fee ry

In the Matter of the Search of _ _
Case No. he ee 153° PS (3

White iPhone Cell Phone; and
Purple LG Cell Phone

Name Ne ee ee ee ee ee

APPLICATION FOR A SEARCH WARRANT

I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
property to be searched and give its location):

See Attachment “A”

located in the _Northern_ District of Oklahoma, there is now concealed (identify the person or describe the property to be

seized):

See Attachment “B”

The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):
MI evidence of a crime:
MI contraband, fruits of crime, or other items illegally possessed;

MI property designed for use, intended for use, or used in committing a crime;
C] a person to be arrested or a person who is unlawfully restrained.
The search is related to a violation of:

Code Section Offense Description
21 U.S.C. § 841(a)(1) Possession With Intent to Distribute Heroin

The application is based on these facts:
See Affidavit of William R. Mackenzie, TFO/DEA, attached hereto.

1 Continued on the attached sheet.

O Delayed noticeof _ days (give exact ending date if more than 30 days ) is requested
under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.

LL fl"

Applicant's signatyfe

 

William Mackenzie, TFO/DEA

Sworn to before me and signed in my presence. eee (Lt
Date: ___July,24 2019 OE Z

4 Judge's signature
City and state: Tulsa, Oklahoma Paul J. .S. Magistrate ait

SS Frinted name and title
Case 4:19-mj-00155-PJC Document 1 Filed in USDC ND/OK on 07/29/19 Page 2 of 9

AFFIDAVIT FOR SEARCH WARRANT

William R. Mackenzie, being duly sworn under oath, states as follows:

1. I am an investigative or law enforcement officer of the United States within
the meaning of Title 18, United States Code, Section 2510(7), and am empowered by law
to conduct investigations of, and to make arrests for, offenses enumerated in Title 18,
United States Code, Section 2516.

2. I have been deputized as a Task Force Officer with the Drug Enforcement
Administration (DEA) and I am presently assigned to the Tulsa, Oklahoma office. I am
also a police officer for the Tulsa Police Department and have been so for over eighteen
years. I have a Bachelor’s Degree in Criminal Justice from East Central University.
Since becoming a Narcotics Detective with the Tulsa Police Department, I have
participated in wire and physical surveillance, surveillance of undercover transactions,
the introduction of undercover agents, the execution of search warrants, debriefings of
informants and reviews of taped conversations and drug records. Through my training,
education and experience, I have become familiar with the manner in which illegal drugs
are transported, stored, and distributed and the methods of payment for such drugs. I
have been the primary investigator in more than five complex conspiracy cases
prosecuted within the federal justice system.

3. I have trained other narcotic detectives within the Tulsa Police
Department’s Special Investigations Division. I have completed the Oklahoma State
Bureau of Investigations Clandestine Laboratory Basic Safety Certification and

Clandestine Laboratory Site Safety Officer courses presented by Network Environmental
Case 4:19-mj-00155-PJC Document 1 Filed in USDC ND/OK on 07/29/19 Page 3 of 9

Systems. I have completed the Drug Enforcement Administration Basic Narcotics
Investigator School. I have completed an Advanced Undercover Narcotics School. I have
completed a Southwest Border Intelligence school and an Outlaw Motorcycle Gang
school presented by the Association of Oklahoma Narcotic Enforcers. I have completed a
Complex Conspiracies school presented by the Midwest Counterdrug Training Center. I
have completed a Communication Exploitation Training presented by the Drug
Enforcement Administration Special Operations Division. I have received formal
training in narcotics investigations from the Tulsa Police Academy, as well as informal
training received from more experienced officers.

4, I have participated in over 500 drug related criminal investigations. I have
authored federal Title III affidavits and both state and federal search warrants. I have
participated in several Title III investigations, purchased narcotics in an undercover
capacity on numerous occasions, and executed controlled deliveries of narcotics. I have
interviewed hundreds of defendants involved in the use, manufacture, transportation, and
illegal sale of controlled dangerous substances. During the course of these interviews, I
have inquired and learned how individuals involved in drug distribution schemes and
networks use and disperse the illegal proceeds generated from the illegal sale of
controlled dangerous substances, including but not limited to chemicals commonly

utilized in the illegal manufacture of methamphetamine.

5. The DEA, HSI, and the Tulsa Police Department Special Investigations
Division (SID) are currently conducting a joint investigation targeting Stille Giovanni

Gutierrez Vivanco (Giovanni), the suspected leader of a drug trafficking organization
2
Case 4:19-mj-00155-PJC Document 1 Filed in USDC ND/OK on 07/29/19 Page 4 of 9

(DTO) that imports heroin from Mexico and distributes the heroin throughout the United
States to include the Northern District of Oklahoma. During the course of this
investigation, investigators have identified Giovanni as the Mexico-based source of the
heroin for Tulsa, Oklahoma. Investigators have also identified Norman Fabian Huerta
Avalos (aka Fabian Gomez), Jose Garcia, Osiel Serafin Calderon, Edson Garcia-

Velasquez (aka Jorge), and Sonia Hernandez as individuals working for Giovanni.

6. During the course of this investigation, agents with the DEA, HSI, and
members of the Tulsa Police Department (TPD) SID were able to intercept calls with an
individual identified as Edson Garcia- Velasquez (aka Jorge) involving money laundering

and drug distribution for the DTO.

7. On May 14, 2019, investigators executed a Federal search warrants at 1334
North Joplin Avenue and at 1817 West 45th Street located in Tulsa, Oklahoma.
Investigators have identified both residences as stash houses where Edson Garcia-
Velasquez’ (aka Jorge) stores heroin and drug proceeds. During a search of 1334 North
Joplin Avenue, investigators seized approximately 500 grams of heroin and over $7,000
dollars in cash. During a search of 1817 West 45th Street, investigators seized
approximately 79 grams of heroin and over $5,000 dollars in cash. A purple LG cell
phone and a white [Phone was located in the northeast bedroom of the residence. Edson
Garcia- Velasquez was present during the service of the search warrant at 1817 West 45th

Street and arrested.
Case 4:19-mj-00155-PJC Document 1 Filed in USDC ND/OK on 07/29/19 Page 5 of 9

8. The Affiant anticipates the items in Attachment A will assist in the
furtherance of their investigation into the aforementioned Drug Trafficking Organization —
involving Edson Garcia-Velasquez and others not yet identified. The Affiant anticipates
utilizing the information obtained from the cellular telephones to identify other co-
conspirators known and unknown and to corroborate investigative information obtained
throughout this investigation.

9. The Affiant knows that cellular telephones are often equipped with digital
cameras and those phones possess the capability to transmit and/or store electronic
images. The Affiant knows that in many cases, drug traffickers may maintain
photographs of illegal drugs, large quantities of U.S. Currency, or other people involved
in their narcotics trafficking business. These photos are sometimes stored in their cellular
phones and often are transmitted or sent from one electronic media device to another. The
Affiant also knows that cellular phones may also contain notes regarding drug trafficking
that are recorded by the subject who possesses the electronics. Furthermore, the affiant
knows that text messages, emails are often used by two or more persons to communicate
information regarding narcotics trafficking, and other illegal activities, between phones.

10. Based on the foregoing, the affiant has probable cause to believe that
contained within the long term memory of the telephones described in Attachment “A”
contain data regarding the drug trafficking activities of Edson Garcia-Velasquez.
Specifically, the affiant has probable cause to believe the names and phone numbers of

drug suppliers and customers, electronic notes pertaining to prices and amounts of drugs
Case 4:19-mj-00155-PJC Document 1 Filed in USDC ND/OK on 07/29/19 Page 6 of 9

sold, addresses of individuals involved in the distribution network and photographs of the
narcotics will be found in the cellular telephones. These items are more fully set forth in

Attachment “B”.

—_ ae f

William Mackenzi
Task Force Officer DEA

ye
Subscribed and sworn before me on this a day ot zh hiv

   
Case 4:19-mj-00155-PJC Document 1 Filed in USDC ND/OK on 07/29/19 Page 7 of 9

ATTACHMENT A

1. | White iPhone cell phone
2. Purple LG cell phone
Case 4:19-mj-00155-PJC Document 1 Filed in USDC ND/OK on 07/29/19 Page 8 of 9

ATTACHMENT B

1. All records on the Devices described in Attachment A that relate to Possession With
Intent to Distribute Heroin in violation of Title 21, United States Code, Sections 841(a)(1) and
841(b)(1)(A){viii).

a. records relating to communication with others as to the criminal offense above;
including incoming and outgoing voice messages; text messages; multimedia
messages; applications that serve to allow parties to communicate; all call logs;
secondary phone number accounts, including those derived from Skype, Line 2,
Google Voice, and other applications that can assign roaming phone numbers; and
other Internet-based communication media;

b. records relating to documentation or memorialization of the criminal offense
above, including voice memos, photographs, videos, and other audio and video
media, and all ExIF information and metadata attached thereto including device
information, geotagging information, and information of the relevant dates to the
media;

c. records relating to the planning and execution of the criminal offense above,
including Internet activity, including firewall logs, caches, browser history, and
cookies, “bookmarked” or “favorite” web pages, search terms that the user
entered into any Internet search engine, records of user-typed web addresses,
account information, settings, and saved usage information;

d. application data relating to the criminal offense above;
e. lists of customers and related identifying information;
f. types, amounts, and prices of drug trafficked as well as dates, places, and amounts

of specific transactions; and

g. any information related to sources of drugs (including names, addresses, phone
numbers, or any other identifying information);

2. Evidence of user attribution showing who used or owned the Devices at the time the
things described in this warrant were created, edited, or deleted, such as logs, phone books, saved
usernames and passwords, documents, and browsing history;

3. All records and information related to the geolocation of the Devices at a specific point in
time;
4. All records and information related to the coordination, agreement, collaboration, and

concerted effort of and with others to violate the statutes listed in Paragraph 1 of this
Attachment.
Case 4:19-mj-00155-PJC Document 1 Filed in USDC ND/OK on 07/29/19 Page 9 of 9

As used above, the terms “records” and “information” include all of the foregoing items
of evidence in whatever form and by whatever means they may have been created or stored,
including any form of computer or electronic storage (such as flash memory or other media that
can store data) and any photographic form.
